Citation Nr: 1617854	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of acute lithium toxicity, to include hand tremors and cognitive/psychiatric impairment.

2.  Entitlement to an initial rating in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran attended an informal conference with a Decision Review Officer at the RO in October 2013.  He also provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, a transcript of which is of record.

In September 2014, the Board, among other things, remanded the 38 U.S.C.A. § 1151 claim for further development.  The matter has now been returned for further appellate consideration.

For the reasons addressed in the REMAND portion of the decision below the Board finds that further development is required regarding the 38 U.S.C.A. § 1151 claim to the extent the Veteran is seeking compensation for impairment other than hand tremors; as well as the issue of entitlement to an initial rating in excess of 30 percent for the asbestosis.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that by a March 2016 statement the Veteran indicated he was seeking VA vocational rehabilitation benefits.  However, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran had lithium toxicity in January 2010 due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

2.  The competent and credible evidence of record reflects the Veteran has recurrent hand tremors that were at least aggravated by the January 2010 lithium toxicity.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for hand tremors as residual of lithium toxicity are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the record reflects the Veteran had an episode of acute lithium toxicity in January 2010.  Moreover, the competent and credible evidence of record reflects this was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In pertinent part, the record reflects the Veteran was prescribed lithium by VA to treat his nonservice-connected acquired psychiatric disorder diagnosed as bipolar disorder.  Further, records dated earlier in January 2010 reflect his VA psychiatrist decided to increase his lithium dosage from 600mg per day to 900 mg per day.  However, as noted when he was admitted later that month for the lithium toxicity, his medication list/order stated he was to take 900mg bid (twice per day).  Moreover, a December 2010 VA examination found that the use of lithium over period of time that the Veteran took 900mg twice daily as prescribed "DID result in acute lithium toxicity and was likely the result of carelessness on part of the VA."  (Emphasis in original).  The more recent December 2014 VA examination referred to this as a "system's error" that at least as likely as not occurred between prescribing provider and dispensing.  

The Board further notes, however, that the resolution of this case depends upon whether the Veteran developed chronic disability/additional disability as a result of the January 2010 episode of acute lithium toxicity.

As detailed in the September 2014 remand, the Board previously determined that a September 2010 VA examination documents conflicting opinions regarding whether the Veteran's upper extremity tremor is related to lithium toxicity.  It was also noted that the December 2010 VA examination noted that the Veteran's hand tremor preexisted the January 2010 dosage increase, the Veteran did not demonstrate permanent disabilities upon examination, and "no lasting effects" of lithium toxicity were found.  However, the December 2010 VA examiner failed to address whether lithium toxicity caused the preexisting tremor to worsen, and thus, caused additional disability.  Therefore, the Board remanded the case, in part, for a competent medical examination and opinion as to whether the hand tremors were aggravated by the acute lithium toxicity.

The subsequent December 2014 VA examiner found that it was "at least as likely as not tremors were aggravated by the Lithium dosage increase."  Granted, the examiner also found that it was less likely than not any carelessness, negligence, improper skill, error in judgement was at fault by VA.  However, the rationale provided reflects this was due to the fact that lithium was a proper medication to be used for treatment of bipolar disorder; and it was indicated that hand tremors were a common side effect of lithium (i.e., an event that was reasonably foreseeable).  Nevertheless, the Board cannot ignore the fact it has determined that the lithium toxicity itself was the result of carelessness on the part of VA.  Moreover, the December 2014 VA examiner's opinion that the hand tremors were at least aggravated by the lithium toxicity indicates the Veteran did develop additional disability as a result thereof.

The Board also notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to compensation under 38 U.S.C.A. § 1151 for hand tremors as residual of acute lithium toxicity.


ORDER

Compensation under 38 U.S.C.A. § 1151 for hand tremors as residual of acute lithium toxicity is granted.


REMAND

The Board notes that in addition to the hand tremors, the Veteran has indicated he has cognitive and psychiatric impairment due to the acute lithium toxicity.  Further, the December 2010 VA examination noted, in part, that seroquel and lithium toxicity may cause confusion and amnesia, but that these symptoms were not noted to be permanent or lasting on physical examination; and that decreased concentration was common in bipolar disorder.  The examination also noted loss of appetite and anorexia may be related to bipolar disorder, seroquel use and/or lithium toxicity.  

In short, the record, to include the December 2010 VA examination, indicates that symptoms of cognitive and other psychiatric impairment, to include loss of appetite and anorexia, may be a result of lithium toxicity.  Although the December 2010 VA examination indicated such symptoms were also consistent with nonservice-connected bipolar disorder, it is not clear from the record whether such symptoms may have been aggravated by the acute lithium toxicity as the Board has found to be the case with the hand tremors.  The Board further notes that none of the VA examinations in this case appears to have been a psychiatric examination; and that the December 2014 VA examination report emphasized the examiner was not a psychiatrist when addressing this case.

In view of the foregoing, the Board finds that the competent medical evidence of record is not adequate to determine whether the Veteran's cognitive and psychiatric impairment was aggravated by the acute lithium toxicity.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand is required to accord the Veteran a psychiatric examination that does adequately address this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the asbestosis claim, the Board notes that the Veteran submitted a timely Notice of Disagreement (NOD) to the initial 30 percent rating assigned for this disability by a May 2015 rating decision.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial rating in excess of 30 percent for asbestosis, and advise him of the time period in which to perfect an appeal as to these

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed lithium toxicity residuals, to include cognitive and psychiatric impairment, since October 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his cognitive and psychiatric impairment prior and subsequent to the January 2010 episode of acute lithium toxicity.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded a psychiatric examination to evaluate his cognitive and psychiatric impairment in light of his claim for compensation under 38 U.S.C.A. § 1151 for acute lithium toxicity.  The claims folder should be made available to the examiner for review before the examination.

The examiner should address the extent the Veteran had cognitive and psychiatric impairment prior to the January 2010 acute lithium toxicity.  For any such preexisting impairment, the examiner should express an opinion as to whether it is at least as likely as not it was aggravated by the January 2010 episode of acute lithium toxicity.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

The examiner should also indicate whether the Veteran developed cognitive and/or psychiatric impairment subsequent to the January 2010 episode of acute lithium toxicity.  If the examiner determines the Veteran has such impairment that did not exist prior to the lithium toxicity, he or she should express an opinion as to whether it is at least as likely as not it was caused by the lithium toxicity.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the 38 U.S.C.A. § 1151 issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


